Durham, J.
— The defendant, David Edward Warriner, appeals from the trial court's order enhancing his sentence under the "firearm" statute, RCW 9.41.025, and the "deadly weapon" statute, RCW 9.95.040, and from his conviction as a habitual criminal.
On March 26, 1979, Warriner pleaded guilty to assault in the second degree and negligent homicide while armed with a handgun. The plea judge entered findings that Warriner was armed with a deadly weapon and with a firearm at the time of the commission of the underlying offenses.
By supplemental information, Warriner was charged with being a habitual criminal. After a trial to the court, he was found to be a habitual criminal based upon 1971 and 1974 convictions, entered after pleas of guilty, in Snohomish County. The trial court found that the 1971 and 1974 guilty pleas were knowingly, voluntarily and intelligently made *484within the constitutional requirements of Boykin v. Alabama, 395 U.S. 238, 23 L. Ed. 2d 274, 89 S. Ct. 1709 (1969).
Warriner first contends that because possession of a weapon was a necessary element of second degree assault, enhancement of the penalty under the firearm and deadly weapon statutes was improper under the rule of State v. Workman, 90 Wn.2d 443, 584 P.2d 382 (1978), and violated the double jeopardy clause of the United States and Washington State Constitutions. This argument was considered and rejected in State v. Foster, 91 Wn.2d 466, 589 P.2d 789 (1979), which Warriner urges us to disregard. We have no authority to ignore controlling precedent, and decline to do so. We are bound by the Supreme Court's holding in Foster and affirm the findings and sentence enhancement under both the firearm and deadly weapon statutes.
Next, Warriner attacks the habitual criminal finding and the judgment and sentence imposed thereon, claiming defects in the guilty pleas upon which the underlying convictions were based. Specifically, he argues that there was insufficient evidence that he was advised of: (1) his privilege against self-incrimination, (2) the elements of the underlying offenses, and (3) his right to appeal. He bases his challenge of the habitual criminal finding on Boykin v. Alabama, supra, and State v. Holsworth, 93 Wn.2d 148, 607 P.2d 845 (1980).
The record establishes that Warriner knew and understood the elements of the underlying offense and his appeal. His only serious attack on his prior convictions concerns the privilege against self-incrimination.
The records made at both hearings at which Warriner's two guilty pleas were taken indicate that the judge never specifically informed Warriner of his right to remain silent. Nor do the two statements of defendant on plea of guilty reflect specific advice of this right. Warriner contends that this defect invalidates both prior convictions for purposes of the habitual criminal proceeding. In so doing, he interprets State v. Holsworth, supra, as requiring specific enumeration of the three rights mentioned in Boykin.
*485Warriner's interpretation of the Holsworth case is incorrect. As we pointed out in State v. Chervenell, 28 Wn. App. 805, 626 P.2d 530 (1981), Holsworth does not require that a defendant entering a guilty plea be specifically advised of all three rights enunciated in Boykin. Rather, a guilty plea is considered valid if it appears from the record, or from extrinsic evidence if the record is unclear, that the plea was made intelligently and voluntarily, with knowledge of its consequences. State v. Chervenell, supra at 809, quoting Wood v. Morris, 87 Wn.2d 501, 508, 554 P.2d 1032 (1976); In re Keene, 95 Wn.2d 203, 214, 622 P.2d 360 (1980) (Utter, C.J., concurring in part, dissenting in part); State v. Loux, 24 Wn. App. 545, 604 P.2d 177 (1979); State v. Lewis, 16 Wn. App. 132, 553 P.2d 127 (1976). Thus, the fact that Warriner may not have received specific enumeration of the Boykin rights does not necessarily mean that the 1971 and 1974 guilty pleas and resulting convictions may not be used for purposes of the habitual criminal statute. We are left to determine from the record if those guilty pleas were made intelligently and voluntarily.
At the habitual criminal trial, the trial court had before it the statement of defendant on a plea of guilty and the transcript of proceedings for both guilty pleas. The statements informed Warriner that he had a right to counsel, to a jury trial, and to be confronted by witnesses. The statements indicated that he entered the pleas freely and voluntarily, and that he understood the nature of the charge in each respective information. Warriner was questioned extensively by each court upon entry of the pleas concerning the content of the statements and Warriner's understanding thereof. Thus, the trial court had direct evidence that Warriner intelligently and voluntarily entered his guilty pleas in both 1971 and 1974.
In addition, the trial court heard testimony at the habitual criminal proceeding regarding the earlier pleas, which supports the conclusion that the guilty pleas were valid. Warriner's attorney in the 1971 case stated that he normally explained all pertinent rights to his clients, and that *486he carefully discussed the consequences of the decision to plead guilty with Warriner. Although 8 years had passed since entry of the plea, he said that he was satisfied that the plea was entered according to constitutional standards. Warriner's own testimony indicated that his decision to plead guilty was made intelligently and voluntarily. Warriner admitted having been given his Miranda rights prior to confession to the 1974 burglary, and those rights were read to him in 1971 as well.
The trial court, after hearing the evidence and considering the testimony, stated that there was clear and convincing evidence that the plea was knowingly, intelligently, and voluntarily made within the meaning of Boykin.1 After reviewing the entire record we agree with the trial court and conclude that, after viewing the evidence in a light most favorable to the State, a rational trier of fact could have found that guilty pleas were made according to constitutional standards beyond a reasonable doubt. State v. Green, 94 Wn.2d 216, 616 P.2d 628 (1980).
Affirmed.
James, C.J., concurs.

The trial court concluded as follows:
I suspect that no single point that this Court would rely on in this case is itself persuasive, but in taking all of these factors together I'm left with really about as clear a feeling as I think I could have, that this knowing and voluntary plea existed in each of these two cases.'
Warriner correctly points out that the State has the burden of proving the validity of the guilty pleas beyond a reasonable doubt. State v. Holsworth, 93 Wn.2d 148, 607 P.2d 845 (1980). Yet even if the standard applied by the trial court was the "clear and convincing" test, we find no error. In this context, "clear and convincing" must be equated with beyond a reasonable doubt. Davis v. Department of Labor & Indus., 94 Wn.2d 119, 126 n.3, 615 P.2d 1279 (1980); Wood v. Morris, 87 Wn.2d 501, 554 P.2d 1032 (1976); In re Levias, 83 Wn.2d 253, 517 P.2d 588 (1973). It appears that the result would not have been materially different had the judge enunciated the "reasonable doubt" standard, and any error would be harmless. State v. Rogers, 83 Wn.2d 553, 520 P.2d 159, cert. denied, 419 U.S. 1053, 42 L. Ed. 2d 650, 95 S. Ct. 633 (1974).